Citation Nr: 0115331	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  97-17 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
impotence.

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	William T. Guarnieri, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, J. S. and T. B.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The veteran's claim for special monthly compensation for loss 
of use of a creative organ is the subject of a remand 
following the Order section of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an initial compensable 
rating for impotence has been obtained.

2.  The veteran has loss of his organic erectile power 
necessitating surgical insertion of an implant, which results 
in penile deformity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
impotency have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.20, 4.115b, Diagnostic Code 7522 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1996, the RO granted service connection for 
impotence as secondary to service-connected prostatitis and 
assigned a noncompensable evaluation, effective from July 10, 
1990.  The veteran maintains that is entitled to a 
compensable rating for impotence.  The veteran testified 
before the undersigned member of the Board at the RO in March 
2001.  The veteran asserted he has been impotent since 1971.  
He stated that he first had a prosthesis installed in his 
penis in 1990.  He reported that this prosthesis did not work 
properly and caused him a lot of pain.  The veteran stated 
that he had the first prosthesis replaced about eight months 
after installation.  The veteran reported that he eventually 
blew out a cylinder in his second prosthesis and was unable 
to perform for several years.  The veteran testified that he 
had the rods replaced in 1995.

A July 1990 VA examination report indicates that the veteran 
had male erectile disorder secondary to prostatitis.

On VA examination in January 2000 the veteran had an obvious 
three-piece prosthesis in position.  The prosthesis inflated 
easily without significant pain.  The prosthesis functioned 
well.  The examiner stated that the penile deformity which 
the veteran had was absolutely normal post-prosthesis 
placement.  The examiner stated that the deformity was not 
beyond anything which would be expected after placement of a 
prosthesis.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it may be rated 
under a closely related disorder in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely related.  38 C.F.R. § 4.20.  In addition, where 
the rating schedule does not provide noncompensable rating 
for a specific diagnostic code, a noncompensable evaluation 
is assigned when the criteria for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000).

In this case the veteran had become impotent prior to July 
1990 the date service connection and a noncompensable rating 
became effective.  The Diagnostic Code most closely analogous 
to impotence is for penis deformity, 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  The only rating under Diagnostic Code 
7522 is 20 percent and the criteria for that rating are 
deformity of the penis with loss of erectile power.

As the veteran takes issue with the initial rating assigned 
when service connection was granted, the Board must evaluate 
the relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The record shows that the veteran has not had natural, 
organic erectile power since prior to July 1990.  
Furthermore, the veteran has been noted to have deformity of 
the penis due to his prosthesis implants.  While the January 
2000 VA examiner noted that the deformity of the penis caused 
by the implant was perfectly normal for such an implant, the 
veteran still has deformity of the penis.  Since the veteran 
has had loss of natural, organic erectile power and has 
deformity of the penis, he meets the requirements for a 20 
percent rating under Diagnostic Code 7522.  The Board notes 
that Diagnostic Code 7522 does not provide for a rating in 
excess of 20 percent.  Nor does the rating schedule provide 
for a rating in excess of 20 percent for impotence under any 
other appropriate diagnostic code.  Since the veteran has met 
the requirements for a 20 percent rating for impotence ever 
since grant of service connection, staged ratings are not for 
application.  See Fenderson.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

In view of the veteran being assigned the maximum schedular 
benefit available for his claim for a compensable rating for 
impotence, the Board finds that all the requirements of the 
Veterans Claims Assistance Act have been met.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

Diagnostic Code 7522 does indicate that when a 20 percent 
evaluation is assigned special monthly compensation for loss 
of use of a creative organ should be considered.  As noted 
above, such consideration is being made and is the subject of 
the remand section of this decision.


ORDER

A 20 percent initial rating for impotence is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran claims that he meets the criteria for special 
monthly compensation due to loss of use of a creative organ.  
He asserts that he has been unable to successfully complete a 
sex act since discharge from service.  He further claims that 
since prostate surgery in November 2000 he has had retrograde 
ejaculation which further supports his claim that he has lost 
the use of a creative organ.  At the March 2001 hearing a 
physician testified that the veteran indicated that he had 
retrograde ejaculation but the physician did not know if 
objective medical testing had verified such.  The claims file 
does not contain records from the veteran's November 2000 
prostate surgery or follow-up care.  Nor does the claims file 
contain records of the penile implant surgeries and other 
urological medical care since July 1990.  In view of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 there is a duty to assist the veteran in the 
development of such medical evidence that is relevant to his 
claim.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for him for 
his urological disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include all records of 
surgery and follow-up care for penile 
implants and for the veteran's November 
2000 prostate surgery.  If the RO is 
unable to obtain any identified records 
the RO must identify to the veteran which 
records were unobtainable, the RO must 
describe to the veteran the efforts which 
were made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.

2.  Upon completion of the above, to the 
extent possible, the veteran should be 
scheduled for a VA urological 
examination.  The veteran's claims file 
must be provided to the examiner and 
reviewed prior to the examination.  The 
VA examiner should state on the 
examination report whether such review of 
the record has been made.  The examiner 
must ensure that all indicated tests and 
studies are accomplished.  The examiner 
should determine whether the veteran 
experiences retrograde ejaculation.  If 
the veteran does experience retrograde 
ejaculation, the examiner should express 
an opinion as to whether the retrograde 
ejaculation was caused as a result of 
treatment for the veteran's service-
connected prostatitis.  The examiner 
should provide an opinion as to whether 
the veteran had the ability to sire 
children prior to the November 2000 
prostate surgery and, if not, whether 
this was secondary to the veteran's 
service connected prostatitis/impotence.  
The examiner should provide reasons and 
bases for all opinions expressed.  

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the VA 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for special monthly 
compensation based on loss of use of a 
creative organ.

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 



